Dear Sheriff Mabile:
Your request for an Attorney General's Opinion has been directed to me for research and response.  You have asked our office to address two questions. As I understand you first question it is essentially as follows:
      If a justice of peace renders a judgment in a garnishment proceeding, but the defendant's employer is not in the justice of the peace's ward, does the judgment have to be made executory in the jurisdiction where the employer may be found?
Louisiana Code of Civil Procedure Articles 2416, 2417, 2781, and2782 all pertain to the question your have asked.  However, C.C.P. Article 2417 most directly addresses this matter. Article 2417, in pertinent part, states the following:
      "The procedure in garnishment proceedings under the writ of fieri facias in a court other than that which rendered the judgment shall be the same as if the garnishment were in the court were the judgment was rendered, except: (1) The judgment must be made executory in the court were the garnishment proceedings are filed as provided in Article 2782;" (emphasis added)
Therefore, it is the opinion of this office, that if a justice of the peace renders a judgment and pursuant thereto issues a writ of fieri facias, but the garnishee does not reside within the jurisdiction of that justice of the peace, the plaintiff will have to have his judgment and writ made executory in a court of competent jurisdiction where the garnishee maybe found and served, before he can execute on the garnishment.
The second question you have asked is as follows:
      "Does a sheriff have any obligation under Louisiana law to provide school zone guards to the schools in this parish?  If not, does a sheriff have any obligation under Louisiana law for bonding of school zone guards when the sheriff does not hire, fire, train, or supervise them?"
Please be advised that we are unable to find any State statutory provision which imposes any responsibility for school crossing guards on sheriffs.
Accordingly, it is the further opinion of this office that:
      a.  Sheriffs do not have any obligation under Louisiana State Law to provide school zone guards to the schools in their parishes; and
      b.  As long as school crossing guards are not employed by the sheriff, he has no obligation, under Louisiana law, to bond them.
I trust that the foregoing adequately answers the questions you have asked. If, however, additional information is needed, please do not hesitate to contact me.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES A. SMITH, II Assistant Attorney General
JAS:pb 2319s